DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020 and 09/07/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 6 recites the limitation “the first arm” and claim 8 recites “the second arm”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi (US 20170250459).
Kashiwagi disclose;
Regarding claim 1:
an electronic device (in Figs. 5 and 6) comprising: a dielectric substrate (1) having a surface (1a/1b); an antenna ground (3) on the surface (1b); a first antenna arm (42) on the surface (1a) and coupled to the antenna ground (3) at a grounding location (31); a second antenna arm (41) on the surface (1a) and extending from the first antenna arm (42), an antenna feed (22) coupled to the antenna ground (3) and configured to feed the first (42) and second antenna arms (41), wherein: the first antenna arm (42) and a portion of the antenna ground (3) extending between the grounding location (31) and the antenna feed (22) form a loop path (see Fig.) that is configured to convey radio-frequency signals in a first frequency band (See Claim 4), the second antenna arm (41) is configured to convey radio-frequency signals in a second frequency band (See Claim 4), and a portion of the first antenna arm (42) forms a return path to the antenna ground (3) for the second antenna arm (41); and a gap (define by the gap between 41 and 42 in Fig. 6) between the second antenna arm (41) and the portion of the first antenna arm (42), wherein the gap (defined by the gap between 41 and 42) forms a distributed capacitance that is configured to tune a frequency response of the first antenna arm in the first frequency band (See Fig. 6).

    PNG
    media_image1.png
    468
    834
    media_image1.png
    Greyscale

Regarding claim 2:
a third antenna arm (44) configured to convey radio-frequency signals in a third frequency band, wherein the antenna feed (22) is configured to feed the third antenna arm (44).
Regarding claim 3:
a conductive trace (44) on the surface (1a), wherein the first antenna arm (42) extends from the conductive trace (44) to the grounding location (31), the third antenna arm (43) extends from the conductive trace (44), and the antenna feed (22) is coupled between the antenna ground (3) and the conductive trace.
Regarding claim 4:
the first antenna arm (42) comprises a first segment (FS) extending from the conductive trace (44) along a first longitudinal axis (along the y-axis), the second antenna arm (41) comprises a second segment (5S) that extends from the first segment (FS), the second segment (5S) extends along a second longitudinal axis (along the x-axis) that is non-parallel with respect to the first longitudinal axis (along the y-axis), the third antenna arm (43) comprises a third segment (9S) that extends from the conductive trace (44), and the third segment (9S) extends along a third longitudinal axis (along the y-axis) that is parallel to the first longitudinal axis (along the y-axis; See Figs.).
Regarding claim 5:

Regarding claim 6:
the third arm (44) is coupled to the antenna ground (3), the antenna feed (22) being coupled between the first arm (42) and the antenna ground (3).
Regarding claim 7:
the third arm (44) comprises an L- shaped strip (See Fig.).
Regarding claim 8:
the second arm (41) is configured to feed the L-shaped strip (defined by the 41) via near-field electromagnetic coupling.
Regarding claim 9:
the first arm (42) and the portion of the antenna ground (3) run around a central opening at the surface (1a), the L-shape strip (defined by the 41) being located within the central opening (See Fig.).
Regarding claim 12:
(in Fig. 5) an antenna (1) comprising: an antenna ground (3); a loop antenna resonating element (42) configured to resonate in a first frequency band (See Claim 4); an inverted-F antenna resonating element (41) configured to resonate in a second frequency band (See Claim 4), wherein a portion of the loop antenna resonating element (42) forms a return path (via 31) to the antenna ground (3) for the inverted-F antenna resonating element (41); an L-shaped antenna resonating element (44) configured to resonate in a third frequency band (See Claim 4); and an antenna feed (22) configured to feed the loop antenna resonating element (42), the inverted-F antenna resonating element (41), and the L-shaped antenna resonating element (44).
Regarding claim 13:
the L-shaped antenna resonating element (44) extends from a portion of the loop antenna resonating element (42).
Regarding claim 14:
the L-shaped antenna resonating element (44) extends from the antenna ground (3).
Regarding claim 15:
the L-shaped antenna resonating element (44) is indirectly fed by the inverted-F antenna resonating element (42) via near-field electromagnetic coupling ().
Regarding claim 17:
an antenna (in Figs. 5 and 6) comprising: an antenna ground (3); a first resonating element arm (42) having a first segment (FS), a second segment (SS) extending from the first segment (FS) at a non-parallel angle with respect to the first segment (FS; See Figs.), and a third segment (TS) extending from the second segment (SS) to the antenna ground (3); a second resonating element arm (41) having a fourth segment (4S) extending from the first (FS) and second (SS) segments and having a fifth segment (5S) extending from the fourth segment (4S) at a non-parallel angle with respect to the fourth segment (4S; See Figs.), wherein the fourth segment (4S) extends parallel to the second segment (SS); a gap (GP) between the second segment (SS) and the fourth segment (4S), wherein the gap (GP) forms a distributed capacitance that is configured to tune a frequency response of the first resonating element arm (42); a third resonating element arm (44) having a sixth segment (6S) coupled to the antenna ground (3) and having a seventh segment (7S) that extends from the sixth segment (6S) at a non-parallel angle with respect to the sixth segment (6S); and an antenna feed (22) coupled between the first segment (FS) and the antenna ground (3), wherein the antenna feed (22) is configured to feed the first (42), second (41), and third (44) resonating element arms (See Figs.).
Regarding claim 18:
the third segment (TS) is coupled to a first grounding location (31) on the antenna ground (3), the sixth segment (6S) is coupled to a second grounding location (32) on the antenna ground (3), the antenna feed (22) comprises a positive antenna feed terminal coupled to the first segment (FS) and a ground antenna feed terminal coupled to the antenna ground (3), and the ground antenna feed terminal is interposed on the antenna ground (3) between the first (31) and second (32) grounding locations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US 20170250459) in view of Palevsky et al. (US 20140145891).
Regarding claim 10:
Kashiwagi is silent on that the second frequency band is lower than the first frequency band, the third frequency band comprising frequencies that are greater than the first frequency band.
However, Kashiwagi contemplates that a third frequency band which is different from the first frequency band and the second frequency band (Claims 2 and 4).
Palevsky et al. disclose that Those of ordinary skill in the art, after reading the description provided herein, will appreciate that the size of one or more antenna elements may be selected for 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structures of Kashiwagi understanding the teachings of Palevsky et al. that in an antenna, the frequency range over which the frequency, antenna impedance and radiation pattern remain within some required tolerance based on the resonance wavelength.
Regarding claim 16:
Kashiwagi is silent on that the first frequency band comprises 5 GHz, wherein the second frequency band comprises 2.4 GHz, and wherein the third frequency band comprises a frequency between 5 GHz and 9 GHz.
However, Kashiwagi contemplates that a third frequency band which is different from the first frequency band and the second frequency band (Claims 2 and 4).
Palevsky et al. disclose that Those of ordinary skill in the art, after reading the description provided herein, will appreciate that the size of one or more antenna elements may be selected for operation at any frequency in the RF frequency range (e.g. any frequency in the range of about 400 MHz GHz to about 100 GHz) (Para. 0048, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structures of Kashiwagi understanding the teachings of Palevsky et al. that in an antenna, the frequency range over which the frequency, antenna impedance and radiation pattern remain within some required tolerance based on the resonance wavelength.
Regarding claim 19:
Kashiwagi is silent on that the first resonating element arm is configured to radiate in a first frequency band, the second resonating element arm is configured to radiate in a second frequency band that is lower than the first frequency band, and the third resonating element arm is configured to radiate in a third frequency band that includes frequencies that are higher than the first frequency band.
However, Kashiwagi contemplates that a third frequency band which is different from the first frequency band and the second frequency band (Claims 2 and 4).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structures of Kashiwagi understanding the teachings of Palevsky et al. that in an antenna, the frequency range over which the frequency, antenna impedance and radiation pattern remain within some required tolerance based on the resonance wavelength.
Regarding claim 20:
Kashiwagi discloses the seventh segment (7S) extends parallel to the second (SS) and fourth (4S) segments and the first segment (FS) extends parallel to the third (TS) and fifth (5S) segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845